

Exhibit 10.1 Notice of Default
 


March 8, 2007
 
Sequiam Corporation
300 Sunport Lane
Orlando, FL 32809
Attention: Mark Mroczkowski
 
Re: Second Amended, Restated and Consolidated Senior Secured Term Note dated
November 1, 2005 made by Sequiam Corporation
 
Dear Sirs:
 
Biometrics Investors, L.L.C., a Delaware limited liability company (“Note
Holder”) has acquired from Stephen A. Ross, as authorized agent for the Trust
Under the Will of John Svenningsen (the "Seller"), that Second Amended, Restated
and Consolidated Senior Secured Term Note dated November 1, 2005 (the "Note")
made by the Company in the amount of $3,650,000 payable to Lee Harrison Corbin,
Attorney-In-Fact for the Trust under the Will of John Svenningsen. Terms defined
in the Note are used with the same meanings in this letter.
 
Note Holder has also acquired the interests of Seller in the Related Agreements
and in that Forbearance Agreement dated as of November 22, 2006 made by the
Company and the Seller (the "Forbearance Agreement").
 
You are hereby advised that an Event of Default occurred under the Note when the
Company failed to pay amounts due under the Note as of October 10, 2006, and you
are further advised that the Forbearance Termination Date under the Forbearance
Agreement has passed. Note Holder hereby declares an Event of Default under the
Note and the Loan Documents (as defined in the Forbearance Agreement). Note
Holder will provide you with notice of the UCC sale which Note Holder will
schedule to liquidate the collateral for the Note.
 

   
BIOMETRICS INVESTORS, L.L.C., a Delaware limited liability company
 
By:____________________________________
Name: Roger Brown
Title: Manager